Citation Nr: 1624522	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-20 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine with stenosis on a schedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from April to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Montgomery, Alabama.  The Board, in November 2014, denied the Veteran's claim on both schedular and extraschedular basis.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and via a February 2016 order, the portion of the decision denying a higher level of entitlement on a schedular basis was vacated and remanded for remedial action.  

The Veteran appeared at a Travel Board hearing in February 2014.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introductory section, the Veteran was denied a disability rating in excess of 20 percent for her service-connected back disability in a November 2014 Board decision.  She appealed to the Court, and via a Court order issued subsequent to a joint motion for remand posited by the Veteran's counsel and counsel for the Secretary of Veterans Affairs (Secretary), the portion of the decision which denied entitlement to a higher rating on a schedular basis was vacated and remanded to the Board for remedial action.  This remand serves to effectuate the Court's order.  

In the joint motion, it was noted that the Board erred when it relied on evidence presented in 2008 and 2012 VA examinations as regards addressing potential additional limitations associated with the service-connected low back disability.  In the 2008 examination, it was noted that the Veteran had flare-up pain upwards of three times a week for six hours in duration.  While repetitive range of motion testing was provided, and it did document additional limitation as due to pain, the examiner did not address, and did not note that an opinion on the subject could not be reached, any potential additional limitation noted throughout the flare-up period.  Similarly, in 2012, the VA examiner noted that the Veteran did experience flare-ups which mandated the Veteran to remain in bed for a time.  Functional impact associated with these episodes, to include any additional loss of motion, was not addressed (and, as in 2008, it was not noted that such an opinion could not be rendered).  

The Board, in its 2014 opinion, noted that a more recent VA examination of April 2014 contained results marred by a potential lack of effort on the part of the Veteran.  Indeed, the narrative portion of that opinion discusses a lack of flare-ups being present with the Veteran being able to ambulate without the usage of assistive devices.  This suggests a conflict in the record with regard to the actual level of severity (either during flare-up or normal day-to-day manifestations), and thus, in addition to noting additional functional limitations associated with flare-ups, it would be helpful to obtain a new, comprehensive VA examination addressing the overall nature of the service-connected disability picture.  

Indeed, in cases where an increase rating is sought, it is of paramount importance to have an accurate understanding of the service-connected disability picture.  The case is to be remanded so that a new, comprehensive VA orthopedic examination addressing the severity of the degenerative disc disease can be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  Specifically, the examiner is to address range of motion, to include after three repetitions of the exercises, and should, to the extent possible, note the presence of flare-ups and any additional impact on range of motion associated with them.  If such an opinion is not medically possible to articulate, such a fact should be stated.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the severity of service-connected degenerative disc disease.  In this regard, the following is directed:  

*Conduct range of motion studies with at least three repetitions.  Note where pain begins during each exercise.  

*Note the presence or absence of ankylosis in the lumbar spine.  

*Note the presence of absence of incapacitating episodes associated with degenerative disc disease, to include as to if physician-prescribed bed rest has been needed. 

*Note the presence or absence of flare-ups, to include the manifestations documented in the 2008 and 2012 VA examinations, and, to the extent possible, determine any additional functional impact associated with such flare-ups.  In this regard, if any additional limitation of motion is associated with flare-ups periods, it should be documented (or, if medically impossible to determine, such a fact should be stated with supporting rationale as to why that is the case).  

All conclusions are to be supported by appropriate explanations, and the Veteran is reminded that the duty to assist is not a one-way street.  In other words, she is to be informed of the need for her to give appropriate effort during the VA examination so that the proper level of disability, both normally and during flare-up periods, can be properly assessed.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the disposition remain less than fully favorable, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




